DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Two claims are identified as claim 6. The second claim 6 is objected to because of this informality and should be corrected to be claim 7. Claim 19 refers to a “cashing unit” instead of “cache memory” or a “cacheing unit.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-9 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “tagging by frequency words” on page 75, lines 8-9.  It is unclear what “frequency words” are. Based on a review of the specification, tags are identified based on how frequently a term is used. See pp. 42 ll. 15-19 (“Various tools can be used to identify tags for each segment based on parts of speech, synonyms, and frequency of such terms.), p. 42 ll. 15-17 (“One significant goal of tagging is to associate words and their frequencies with behaviors of a student and, therefore, to associate that student's behaviors with 
Claim 1 also recites “said frequencies” it is not clear if this is a reference back to “frequency words” or if the claim instead requires something else, such as the number of times a word is used.
Dependent claims 2-9 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(b).
Dependent claim 10 recites “module with frequency counts by term,” “module frequency counts,” “frequency of terms.” It is unclear if these three limitations are meant to refer to the same frequency count by term or if these limitations are intended to refer to different items. 
Dependent claims 11-17 are rejected as ultimately depending from a claim (claim 10) rejected under 35 U.S.C. 112(b).
Dependent claim 15 recites “extended intervals” at page 78 lines 18-19. Extended is a relative term and it would not be clear to a person of ordinary skill when viewing the specification how long an interval must be to be considered extended.
Dependent claim 15 also recites “wherein in the step of determining”, but claim 10 does not include aa “step of determining.” The only use of any form of determine in claim 10 is “said student's user model is updated based on said student's determined knowledge.” Claim 10 does not require a step of determining said student’s knowledge, rather just that a student’s knowledge is used to update a model. It is therefore unclear if claim 15 is attempting to 
Dependent claim 16 recites “wherein said comparison is based on cosine similarity,” but independent claim 10 recites two different comparison steps. It is not clear if cosine similarity is meant to limit “comparing said module frequency counts to said syllabus,” “comparing said student actions to known motifs,” or both comparison steps.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a process for teaching a student that relies on a teacher’s experience to recommend assignments to help a student improve performance. The limitation of an engine for processing sound, image, and natural language, tagging by frequency words and topics in each said module, storing said tags in association with its module and arranging said modules by comparing said frequencies to terms in a course syllabus, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an engine,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “engine” language, “an engine for processing sound, image, and natural language, tagging by frequency words and topics in each said module, storing said tags in association with its module and arranging said modules by comparing said frequencies to terms in a course syllabus” in the context of this claim encompasses a teacher reviewing possible assignments, projects and tests, identifying what storing known motifs, delivering a first course, receiving captured actions, identifying at least one student knowledge gap, delivering a second module, capturing student actions, selecting and delivering, and customization based on students are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. For example, storing known motifs, each said motif including at least a sequence of student actions when interacting with a module and including metadata indicating student proficiency with topical material in the context of this claim encompasses gaining experience with teaching students and remembering how multiple students or groups of students performed. Similarly, the limitation of delivering a first course module to said GUI, said module retrieved from said at least one data store and including at least one of text, video, and images, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind such as selecting a first assignment to provide to a class or student. receiving captured actions and time factors for comparison with said known motifs; identifying at least one student knowledge gap based on said comparison; and delivering a second module to said student, selected to align with overcoming said knowledge gap also covers a mental process including observing student performance in the classroom or by grading the first assignment and selecting a second assignment that will help the student improve based on the teacher’s experience with prior students and classes.  The same interpretation is applied to the remaining steps in claim 1.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract – a data store, a GUI, and an engine. The data store, GUI, and engine is recited at a high-level of generality (i.e., as a generic memory, user interface, or processor implementing a step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a data store, a GUI, and an engine amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Similar reasoning is applied to claims 2-20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-13, 15, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 20140335497 (“Gal”) in view of U.S. Patent Pub. No. 20120276516 (“Teskey”). 
Concerning claim 1, Gal discloses A method for a processor-based server in communication with at least one data store (¶ [0071, ¶ [0123], ¶ [0145]) and a multimedia interactive student graphical user interface (GUI) operating at least in part on a student's workstation (¶ [0012]); 
said GUI configured to capture student 5actions (¶ [0018], ¶ [0097], ¶ [0133-0134] (“System 300 monitors, logs and reports the performance of student based on their operation of student stations 301-303.”), ¶ [0135]) and an associated time factor (¶ [0133] (“System 300 may determine and report that Student A successfully completed the first learning object within a pre-defined time period associated with the first learning object, whereas Student B completed the second learning object within a time period longer than the required time period.”), ¶ [0206] (“Such tools and applications may not be limited to vocabulary acquisition, and may provide a practice module, a drilling machine module, a testing module, a timed assignment module”), ¶ , for delivery to said server (Fig. 3, ¶ [0129]); 
to select and deliver interactive course modules to said GUI, delivery customized based on a student's actions, said customization occurring during course delivery [¶ [0018-0020], comprising the steps of: 
with an engine for processing sound, image, and natural language, tagging by frequency words and topics in each said module, storing said tags in association with its 10module and arranging said modules by comparing said frequencies to terms in a course syllabus (¶ [0142] (“System 300 may be a tagged-content Learning Content Management System (LCMS), utilizing Semantic Web mechanisms, meta-data, and/or democratic tagging of educational content by users”), ¶ [0273] (“Each content element is tagged with comprehensive metadata that describes its features, settings, parameters, and possible relations with other content elements and with the learning flow. The content management system automatically determines where each element or multimedia asset is placed, and into which template it may fit, or into which presenter or “container” it may be called and be displayed or activated.”), ¶ [0107-0108], ¶ [0167], ¶ [0206], ¶ [0262]); 
storing known motifs, each said motif including at least a sequence of student actions when interacting with a module and including metadata indicating student proficiency with topical material (¶ [0156] (“a required knowledge map derived from the curriculum and updated or refined by the teacher's choice of learning activities or their order of performance”), ¶ [0179]. The knowledge map reflects steps taken by a student, including the ; 
15delivering a first course module to said GUI, said module retrieved from said at least one data store and including at least one of text, video, and images (Fig. 6 (630), ¶ [0018] (“based on the knowledge map, allocating to the student a digital learning activity for performance”), ¶ [0178] (“Based on the knowledge map, learning activities are performed (block 630) by the student utilizing the student station.”); 
receiving captured actions and time factors for comparison with said known motifs (¶ [0018] (“updating the knowledge map based on the performance results of the digital learning activity by the student”), Fig. 6 (640), ¶ [0178-0179], ¶ [0133]); 
identifying at least one student knowledge gap based on said comparison (¶ [0156] (“The integrated evaluation and assessment module 403 may dynamically and continuously (or upon demand) determine the “gap” or difference between the student's acquired knowledge map and the required knowledge map, and may generate reports reflecting analysis results of that gap.”), ¶ [0054-0055], ¶ [0179]); and 
20delivering a second module to said student, selected to align with overcoming said knowledge gap (Fig. 6 (630, 645), ¶ [0020] (“identifying in the knowledge map a topic in which the knowledge level of the student is below a pre-defined threshold; and allocating to the student a digital learning activity for performance in the identified topic.”), ¶ [0179]).  
To the extent Gal does not disclose tagging by frequency words and topics in each said module, storing said tags in association with its 10module, Teskey teaches this limitation (¶ [0276] (“the tags or keywords may be automatically extracted from the components of the learning module (e.g. using semantic learning). For example, tags may include some components 
Concerning claim 2, Gal discloses The method of claim 1, wherein said first course module is selected further based on comparison to a user model of the student, said user model formed based on at least one of previous courses taken by said student and determined proficiency in at least one previous course (Fig. 6, (620 or 640), ¶ [0175] (“an initial knowledge map and/or a student's learning curve of the student is generated (block 620). This map reports the student's progress in various forms (list, table, graph, graphic concept map, color-keyed goals map, and the like), and may be part of his formal assessment report and/or serve as the basis for teacher/student progress evaluation meetings.”), ¶ [0179]).  
Concerning claim 3, Gal discloses The method of claim 1, wherein said tagging is achieved using at least one of natural language processing, text to speech, and optical character recognition (¶ [0315] (“An optional Optical Character Recognition (OCR) module, which may optionally perform OCR on the input file in order to convert bitmap-based data into .  
Concerning claim 4, Gal discloses The method of claim 1, wherein additional content provided by a student is 10captured and stored and upon receipt of said content, said content is stored and tagged and compared with said syllabus (¶ [0207] (“Management services 860 may manage teaching and learning; search services 870 may allow the teacher to search for educational content or for student-related data, e.g., based on metadata 871 and/or using a Full Text Search engine 872. An in-class module 881 may provide in-class services, in-class management services, information about progress of students' in-class learning, or the like.”)Fig. 7, ¶ [0182-0185], ¶ [0141-0142] (“system 300 may be used as a collaborative Learning Management System (LMS), in which teachers and students utilize a common system. For example, system 300 may include collaboration tools 330 to allow real-time in-class collaboration, e.g., allowing students to send or submit their accomplishments or their work results (or portions thereof) to a common space, from which the teacher (utilizing the teacher station 310) selects one or more of the submission items for projection, for comparison, or the like … System 300 may be a tagged-content Learning Content Management System (LCMS), utilizing Semantic Web mechanisms”), ¶ [0169], ¶ [0210], (¶ [0156] (“The integrated evaluation and assessment module 403 may dynamically and continuously (or upon demand) determine the “gap” or difference between the student's acquired knowledge map and the required knowledge map, and may generate reports reflecting analysis results of that gap.”)).
Concerning claim 5, Gal discloses The method of claim 1, wherein common content in modules is recognized and a plurality of modules is concurrently delivered to said GUI (Fig. 2 (showing common content grouped as lessons 250 and learning activities 230), ¶ [0106], .  
Concerning claim 6, Gal discloses The method of claim 5, wherein the determination of said second module for said student is based on said student's sequence of actions across modules being analyzed for matches to stored motifs (Fig. 6 (645) ¶ [0018-0020], ¶ [0179] (“one or more iterations or cycles of the operations of blocks 630 and 640 may be repeated (arrow 645). The iterations may be performed during the same lesson or at the same day (e.g., consecutively), or across multiple days or lessons. The iterations may be performed until the updated knowledge map of the student reflects sufficient knowledge of the student in the relevant topic or subject matter (e.g., until the student's actual knowledge map reaches or matches the required knowledge map; or until the estimated “gap” or difference between the student's actual .  
Concerning claim 8, Gal discloses The method of claim 1, wherein delivery of said first module halts based on an identified student knowledge gap, and said processor selects and delivers a second course module aligned to said identifying knowledge gap (Fig. 6, ¶ [0178-0179] (“one or more iterations or cycles of the operations of blocks 630 and 640 may be repeated (arrow 645). The iterations may be performed during the same lesson or at the same day (e.g., consecutively), or across multiple days or lessons. The iterations may be performed until the updated knowledge map of the student reflects sufficient knowledge of the student in the relevant topic or subject matter (e.g., until the student's actual knowledge map reaches or matches the required knowledge map; or until the estimated “gap” or difference between the student's actual knowledge map and the required knowledge map is small, or smaller than a pre-defined percentage or threshold”)).  
5 Concerning claim 9, Gal discloses The method of claim 1, wherein each said sequence of captured actions includes any of reflecting (¶ [0133] System 300 may determine and report that Student A appears to be “stuck” or lingering on a particular exercise or learning object, or that Student B did not operate the keyboard or mouse for a particular time period (e.g., two minutes).”)), reviewing (¶ [0180] (“a student's knowledge may be further strengthened by re-cycling and further “drilling” topics or vocabulary that the student already knows (block 660) according to his knowledge map. For example, learning activities may be adaptively tailored to further exercise concepts that the student already grasped, as well as to attempt to provide the student with new knowledge which the student did not yet grasp.”), ¶ [0021]), skimming, or speeding.  
A method for a processor-based server with access to at least one data store (¶ [0071, ¶ [0123], ¶ [0145]) and an interactive GUI to deliver modularized course content customized to a 10student on said GUI, said GUI configured to capture student actions (¶ [0012]); 
said at least one data store comprising stored content by module with frequency counts by term (Fig. 2, Fig. 3 (educational content repository 322), Fig. 5 (Educational Content 530), ¶ [0142], ¶ [0167]), stored motifs (¶ [0156], ¶ [0179], ¶ [0018], ¶ [0047-0048], a syllabus (Fig. 2, ¶ [0106], ¶ [0167], ¶ [033]), and a configurable user model [¶ [0018-0020], ¶ [0047-0048], ; comprising the steps of: 
comparing said module frequency counts to said syllabus (¶ [0142] (“System 300 may be a tagged-content Learning Content Management System (LCMS), utilizing Semantic Web mechanisms, meta-data, and/or democratic tagging of educational content by users”), ¶ [0273] (“Each content element is tagged with comprehensive metadata that describes its features, settings, parameters, and possible relations with other content elements and with the learning flow. The content management system automatically determines where each element or multimedia asset is placed, and into which template it may fit, or into which presenter or “container” it may be called and be displayed or activated.”), ¶ [0107-0108], ¶ [0167], ¶ [0206], ¶ [0262]) and to said user model (Fig. 6, (620-645)), and correspondingly ordering modules for delivery to a student; 
15delivering a first module to said student, selected based on similarity of the frequency of terms to a syllabus section (¶ [0033], ¶ [0040], ¶ [0093], ¶ [0273] (“Each content element is tagged with comprehensive metadata that describes its features, settings, parameters, and possible relations with other content elements and with the ; 
receiving student actions captured by said GUI relative to said first module, each said action including at least one time factor, said actions including at least mouse and keyboard actions (¶ [0018] (“updating the knowledge map based on the performance results of the digital learning activity by the student”), (¶ [0133] (“System 300 may determine and report that Student A successfully completed the first learning object within a pre-defined time period associated with the first learning object, whereas Student B completed the second learning object within a time period longer than the required time period.”), Fig. 6 (640), ¶ [0178-0179], ¶ [0123] (“the student stations 301-303 may include, for example: … an input unit (e.g., a keyboard, a keypad, a mouse, a touch-pad, a stylus, a microphone, or other suitable pointing device or input device)”), (¶ [0133] System 300 may determine and report that Student A appears to be “stuck” or lingering on a particular exercise or learning object, or that Student B did not operate the keyboard or mouse for a particular time period (e.g., two minutes).”)), ¶ [0151], (¶ [0206] (“Such tools and applications may not be limited to vocabulary acquisition, and may provide a practice module, a drilling machine module, a testing module, a timed assignment module”), ¶ [0208] (“A homework module 882 may be used to distribute homework to students; to collect homework submission from students; to manage submission dates and times”), ¶ [0213], ¶ [0222], ¶ [0296]); 
20comparing said student actions to known motifs, each said known motif associated with student knowledge regarding topical subject matter (¶ [0156] (“The integrated evaluation and assessment module 403 may dynamically and continuously (or upon demand) determine the “gap” or difference between the student's acquired knowledge map and the required knowledge map, and may generate reports reflecting analysis results of that gap.”), ¶ [0054-0055], ¶ [0179]); 
delivering a next module to said student based on said comparison(Fig. 6 (630, 645), ¶ [0020] (“identifying in the knowledge map a topic in which the knowledge level of the student is below a pre-defined threshold; and allocating to the student a digital learning activity for performance in the identified topic.”), ¶ [0179]); and 
reconfiguring said user model (Fig. 6, (640), ¶ [0178] (“Based on the student's performance of the additional learning activities, the student's knowledge map is updated, modified, or re-generated (block 640), to reflect modifications in the students knowledge.”), ¶ [0179]); 77Attorney Docket No.: 8432-019 
wherein motifs are event sequences with at least one associated time factor, and with a relationship to student understanding of content (¶ [0156] (“a required knowledge map derived from the curriculum and updated or refined by the teacher's choice of learning activities or their order of performance”), ¶ [0179]. The knowledge map reflects steps taken by a student, including the students’ performance on digital learning activities (¶ [0018]). Required knowledge maps exist for each topic covered by the student (¶ [0179]), ¶ [0047-0048], Knowledge maps incorporate performance information from timed assignments (¶ [0133], ¶ [0208])); and 
said student's user model is updated based on said student's determined knowledge (Fig. 6, (640), ¶ [0178] (“Based on the student's performance of the additional learning activities, the student's knowledge map is updated, modified, or re-generated (block 640), to reflect modifications in the students knowledge.”), ¶ [0179]).  
To the extent Gal does not disclose stored content by module with frequency counts by term, Teskey teaches this limitation (¶ [0276] (“the tags or keywords may be automatically extracted from the components of the learning module (e.g. using semantic learning). For example, tags may include some components of the learning objective, words that occur most frequently in the content modules and so on.”)) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gal for addition of automatic tagging of learning objects based on “words that occur most frequently” as taught in Teskey. Since both references teach methods and systems for creating customized educational content to achieve a learning objective the references are from the same field of endeavor. A POSITA would have been motivated to combine Gal and Teskey because the tagging system of Gal could be predictably supplemented or substituted by the one taught in Teskey to ensure learning objects were tagged with their most frequently used terms. Further, a POSITA would be motivated to include a system for automatic tagging to ensure a level of consistent organization that may not be achieved by manual tagging alone.
5Concerning claim 11, Gal discloses The method of claim 10, wherein said user model is reconfigured based on said captured actions and used as an input to selection of said next module (Fig. 6, (640, 645), ¶ [0178] (“Based on the student's performance of the additional learning activities, the student's knowledge map is updated, modified, or re-generated (block 640), to reflect modifications in the students knowledge.”), ¶ [0179] (“one or more iterations or .  

Concerning claim 12, Gal discloses The method of claim 11, wherein said next module is further selected based on historical or utility scores of alternate next modules provided to students with 10similarities in their user models (¶ [0174], ¶ [0289-0290] (“Technical Actions Flow module allows a teacher to assign different adaptive concepts to multiple (e.g., three) groups in the class: Bellow level students, on level students, and above level students. … For below level students, defines that: all help, hints and examples are active and the student is assigned at least 10 repetitions of the activity with different data … For above level students, defines that: no help or hints are active; the student is assigned only 4 repetitions of the activity; if he scores below 50% he will be assigned only another set of 4; if he scores above 75% he will be assigned extra reading and a problem solving assignment.”), ¶ [0294], ¶ [0305]).  
Concerning claim 13, Gal discloses The method of claim 10, wherein said student knowledge is determined by algorithmic association with correct on first attempt in prior testing (¶ [0264] (“built-in algorithms may assess or evaluate (“judge”) the students' interaction with the educational content, and may modify the sequence or content elements in the script according to a pre-defined set of options or alternatives, thereby providing the student with an adaptive fit to his needs. The assessment or evaluation (“judgment”) of students' interactions by the system is based on predicted patterns of behavior, on sorting and discernment of student answers and on algorithms set in the system.”)).  
The method of claim 10, wherein in the step of determining, extended intervals are discounted (¶ [0133] System 300 may determine and report that Student A appears to be “stuck” or lingering on a particular exercise or learning object, or that Student B did not operate the keyboard or mouse for a particular time period (e.g., two minutes).”), ¶ [0151]. As described, Gal is capable of differentiating between a student who is stuck on a particular problem, but still active and a student who has an extended interval of inactivity such that no movement of input devices is detected.).  
Concerning claim 17, Gal discloses The method of claim 10, wherein said student knowledge is based on weighting factors associated with frequency or quantity of student rewinds (¶ [0149] (“monitoring the in-class learning progress of students or groups of students, approving or rejecting automatic suggestions by the system 400 (e.g., a suggestion to serve to Student B a tailored “correction cycle” or repeat exercise in a certain subject-matter)”), Fig. 6 (630-645), ¶ [0179] Each iteration of an exercise is tracked by the system in Gal and used to update the knowledge map including rewound or repeated exercises. Exercises may be given varying weights in determining a total knowledge or score (¶ [0165])).  
Concerning claim 18, Gal discloses A system for customizing modular delivery of a course (Fig. 6, ¶ [0172]) comprising; 
5a processor-based server (Fig. 3 (School server 321), ¶ [0129]); 
at least one a data store (Fig. 3, Fig. 5 (Educational Content Repository), ¶ [0071, ¶ [0123], ¶ [0145]); and
an interactive student GUI for collecting and forwarding to said server student behaviors (¶ [0018], ¶ [0097], ¶ [0133-0134] (“System 300 monitors, logs and reports the performance of student based on their operation of student stations 301-303.”), ¶ [0135]) together with time factors(¶ [0133] (“System 300 may determine and report that Student A successfully completed the first learning object within a pre-defined time period associated with the first learning object, whereas Student B completed the second learning object within a time period longer than the required time period.”), ¶ [0206] (“Such tools and applications may not be limited to vocabulary acquisition, and may provide a practice module, a drilling machine module, a testing module, a timed assignment module”), ¶ [0208] (“A homework module 882 may be used to distribute homework to students; to collect homework submission from students; to manage submission dates and times”), ¶ [0213], ¶ [0222], ¶ [0296]), where said student behaviors comprise at least mouse and keyboard actions (¶ [0123] (“the student stations 301-303 may include, for example: … an input unit (e.g., a keyboard, a keypad, a mouse, a touch-pad, a stylus, a microphone, or other suitable pointing device or input device)”), (¶ [0133] System 300 may determine and report that Student A appears to be “stuck” or lingering on a particular exercise or learning object, or that Student B did not operate the keyboard or mouse for a particular time period (e.g., two minutes).”)), ¶ [0151]); 
10wherein said data store is used for storing a collection of course module with the frequency of its text terms, a syllabus with the frequency of its text terms (¶ [0123], ¶ [0142] (“System 300 may be a tagged-content Learning Content Management System (LCMS), utilizing Semantic Web mechanisms, meta-data, and/or democratic tagging of educational content by users”), ¶ [0273] (“Each content element is tagged with comprehensive metadata that describes its features, settings, parameters, and possible relations with other content elements and with the learning flow. The content management system automatically determines where each element or multimedia asset is placed, and into which template it may fit, or into which presenter or “container” it may be called and be displayed or activated.”), ¶ [0107-0108], ¶ [0167], ¶ [0206], , at least one user model(¶ [0018-0020] (“knowledge map”), ¶ [0150]), and a collection of known behaviors with associated topical understanding (¶ [0137] (“tracked and logged operations that students perform on student stations”), ¶ [0156], ¶ [0179]); and 
said processor-based server provides course modules to a student selected 15based on determined student topical material understanding, said understanding based on said user model and a comparison of said student events to said known motifs (Fig. 6 (610-645), ¶ [0179] (“The iterations may be performed until the updated knowledge map of the student reflects sufficient knowledge of the student in the relevant topic or subject matter (e.g., until the student's actual knowledge map reaches or matches the required knowledge map; or until the estimated “gap” or difference between the student's actual knowledge map and the required knowledge map is small, or smaller than a pre-defined percentage or threshold.”)).  
To the extent Gal does not disclose with the frequency of its text terms, Teskey teaches this limitation (¶ [0276] (“the tags or keywords may be automatically extracted from the components of the learning module (e.g. using semantic learning). For example, tags may include some components of the learning objective, words that occur most frequently in the content modules and so on.”)) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gal for addition of automatic tagging of learning objects based on “words that occur most frequently” as taught in Teskey. Since both references teach methods and systems for creating customized educational content to achieve a learning objective the references are from the same field of endeavor. A POSITA would have been motivated to combine Gal and Teskey because the tagging system of Gal could be predictably supplemented or substituted by the one taught in Teskey to ensure learning objects were tagged with their most frequently used terms. Further, a 
Concerning claim 20, Gal discloses The system of claim 18, further comprising a sensor for sensing at least one of movement or sound of a student (¶ [0043], ¶ [0123] (“the student stations 301-303 may include, for example: … a microphone”), ¶ [0133] System 300 may determine and report that Student A appears to be “stuck” or lingering on a particular exercise or learning object, or that Student B did not operate the keyboard or mouse for a particular time period (e.g., two minutes).”)).

Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gal in view of Teskey and further in view of U.S. Patent No. 5,539,893 (“Thompson”). 
20Concerning the second claim 6 Gal discloses The method of claim 1. Gal discloses the use of different types of memory, including memory in a local device and memory in a remote server (¶ [0123]), but does not expressly consider wherein the storage location of at least one module is determined based on a determined likelihood of use, but Thompson teaches this limitation. (Fig. 5A (105), col. 18, ll. 8-34 (“if this is a stack state or statistic that is likely to be referenced again soon, then at steps 107, 109 and 111 the slot containing that stack state or statistic is moved to the tail 69 of the Available queue 63, so that it appears to be the most recently used slot.”), col. 2, ll. 15-17(“another object of the present invention is to increase the likelihood that data resources which will be used again soon will remain relatively readily available.”)) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gal for addition of the memory organization of Thompson where data likely to be used soon is located in memory  
Concerning claim 19, Gal discloses The system of claim 18. Gal also discloses a cache memory (¶ [0123]), but does not expressly disclose further comprising a cashing unit to store frequently selected materials but Thompson teaches this limitation. (Fig. 5A (105), col. 18, ll. 8-34 (“if this is a stack state or statistic that is likely to be referenced again soon, then at steps 107, 109 and 111 the slot containing that stack state or statistic is moved to the tail 69 of the Available queue 63, so that it appears to be the most recently used slot.”), col. 2, ll. 15-17 (“another object of the present invention is to increase the likelihood that data resources which will be used again soon will remain relatively readily available.”)) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gal for addition of the memory organization of Thompson where data likely to be used soon is located in memory that is easier to access. Since Gal teaches an educational system that relies upon various forms and locations of memory (¶ [0123]), but does not disclose exactly how the educational data should be stored, a POSITA would be motivated to consider storage solutions that optimize memory usage and minimize .  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gal in view of Teskey and further in view of U.S. Patent Pub. No. 20020138456 (“Levy”). 
15Concerning claim 14, Gal discloses The method of claim 10, Gal does not expressly disclose wherein said frequency is further calculated using an automated thesaurus so as to aggregate like-meaning terms, but Levy teaches this limitation (¶ [0114], ¶ [0123] (“the tagging is performed in accordance with terms in the taxonomy. Because the taxonomy does not embrace all terms pertinent to the categories it covers, a thesaurus is used to map a term to all categories in the taxonomy to which the term is pertinent. Keywords used by the tag parcer 113 and the authoring and tagging provider 111 in the course of tagging content are derived from the thesaurus and the taxonomy.”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gal for addition of a thesaurus for automated tagging. Since both references teach methods and systems for creating a customized educational experience for students the references are from the same field of endeavor. A POSITA would have been motivated to combine Gal and Levy because the addition of the tag parcer and thesaurus from Levy to the tagging system of Gal would predictably ensure that common subjects that use synonyms would be grouped under the .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gal in view of Teskey and further in view of U.S. Patent Pub. No. 20120310961 (“Callison”). 
Concerning claim 16, Gal discloses The method of claim 10. Gal does not expressly disclose wherein said comparison is based on cosine similarity, but teaches this limitation. (¶ [0069] (“the block 352 learning objective may be semantically associated with a number of key words and mapping engine 116 may compare (e.g. by suitable semantic analysis algorithm(s), such as cosine similarity and/or the like) information resources in repositories 150 to the block 352 learning objective and then subject the information resources to a thresholding process to determine a suitable subset of the information resources under consideration”)) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gal for performing a comparison of data using cosine similarity as taught in Callison. Since both references teach methods and systems distributing educational content and providing feedback and reinforcement to achieve a learning objective the references are from the same field of endeavor. A POSITA would have been motivated to combine Gal and Callison because Gal could predictably implement cosine similarity to determine whether the similarity between knowledge maps or between a lesson and learning objects was within a certain threshold. Further, a POSITA would be motivated to include a system for comparison using cosine similarity such as the solution in Callison because .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Pub. No. 20020182573 (“Watson”) discussed in detail in the parent application as disclosing a system and method for creating a behavioral profile of a student, and behavioral profile classification, and using these profiles to customize and improve education.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH V JOHNSON whose telephone number is (313)446-6616.  The examiner can normally be reached on 7-4:30 Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/E.V.J./Examiner, Art Unit 3715                                                                                                                                                                                                        
September 9, 2021



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715